NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)



                                          October 09, 2014

      Hon. Scott Greenbaum                         Hon. Bernard W. Ammerman
      Willacy County and District Attorney's       District Attorney
      Office                                       546 W. Hidalgo Ave - 2nd Floor
      546 W. Hidalgo Avenue, 2nd Floor             Raymondville, TX 78580
      Raymondville, TX 78580                       * DELIVERED VIA E-MAIL *

      Hon. Kelly K. McKinnis
      Attorney at Law
      3423 W. Alberta Rd
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-12-00696-CR
      Tr.Ct.No. 2011-CR-00096-A
      Style:    JUAN FRANCISCO MALDONADO v. THE STATE OF TEXAS



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney (DELIVERED VIA E-MAIL)
           197th District Court (DELIVERED VIA E-MAIL)
           Hon. Gilbert Lozano, Willacy County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)